Appeal Dismissed and Memorandum Opinion filed March 31, 2020.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-18-00775-CV

               SAN JACINTO RIVER AUTHORITY, Appellant

                                         V.

         CHIP SANCHES AND MARGARET SANCHES, Appellees

                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-23314

                          MEMORANDUM OPINION

      On February 18, 2020, the court notified all parties of the court’s intention to
dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a); see also
San Jacinto River Auth. v. Ogletree, —- S.W.3d —-, No. 14-18-00043-CV, 2020
WL 428913, at *1 (Tex. App.—Houston [14th Dist.] Jan. 28, 2020, no pet. h.).
Appellant filed no response.
      We dismiss the appeal for lack of jurisdiction.



                                      PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Hassan.




                                         2